Mr. Justice Leech delivered the opinion of the court: This is a claim to recover $2,466.19, being the sum paid the State of Illinois as franchise tax for the years 1923 and 1924, in excess of the sum due the State of Illinois for those years. The claimant, the Liquid Carbonic Company, in its declaration, states that it is an Illinois corporation, with its principal business office at 3100 South Kedzie avenue, in the city of Chicago, State of Illinois; that' in the year 1923 it had an authorized capital stock of $5,500,000.00 par value shares, and that the total value of all the property of the corporation, located everywhere, and the total business of the corporation, transacted everywhere, amounted to $13,514,284.00, and the total amount of its business transacted, in the State of Illinois amounted to $4,117,524.00; the proportion of its authorized capital, taxable in the State of Illinois, was therefore .30467, and the value of the authorized capital stock taxable in that year amounted to $1,675,685.00, and the tax due the State of Illinois on such portion of its authorized capital stock $837.84, but that through an error in computation, petitioner paid in the year 1923 a franchise tax of $2,009.26, which sum was $1,171.42 in excess of the amount lawfully due the State of Illinois as a franchise tax from petitioner; that in the year 1924 it had an authorized capital stock of $5,500,000.00 par value shares, and that the total value of all of the property of ' the corporation, located everywhere, and the total business of the corporation, transacted everywhere, amounted to $13,-537,289.00, and the total value of its property located in the State of Illinois, and the total amount of its business transacted in the State of Illinois amounted to $3,932,975.00; the proportion of its authorized capital taxable in the State of Illinois was, therefore, .29052, and the value of its authorized capital stock taxable in that year amounted to $1,597,860.00, and the tax due the State of Illinois on its authorized capital stock was $798.83; but that through an error in computation, petitioner paid in the year 1924 a franchise tax of $2,093.60, which sum was $1,294.77 in excess of the amount lawfully due the State of Illinois as a franchise tax from petitioner, and that there is due therefore to claimant the sum of $2,466.19.' A written consent of the Attorney General of the State of Illinois to the allowance of claim of petitioner in the sum of $2,466.19 was filed, and we accordingly award claimant the sum of $2,466.19.